Opinion issued February 16, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00211-CV
____________

THE VESTCOR COMPANIES, INC. D/B/A BAY COLONY
APARTMENTS; VESTCOR DEVELOPMENT CORPORATION, INC.
D/B/A BAY COLONY APARTMENTS; BAY COLONY LIMITED
PARTNERSHIP; AND CHARLENE ELDER D/B/A ALPHA-BARNES
REAL ESTATE SERVICES, Appellants

V.

BRIAN AUZSTON, BRENDA DARTEZ BALE, CATHY BARB, BRIAN
BORNE, ROXANNE CASAS, LELA CHANEY, CHARLOTTE DAVIS,
CRYSTAL DAVIS, CLIFFORD DOUGLAS, SHANNAN FRAZIER, KIM
GERMAN, YOLANDA HAMPTON, KELLY HAYES, SHERYL HILL,
WILLIAM CHAD HUNT, TONYA LAYMANCE, LASHONDA LEMONS,
CYNTHIA MATAMOROS, JACQUELINE POMIER, BRENDA
RODRIGUEZ, PRISELLA SMITH, SANDRA SNIDER, LISA ANN
SWANSON, TRACY WADE, AMANDA WILLIAMS, AND DEDRA
WILLIAMS, Appellees




On Appeal from the 122nd District Court
Galveston County, Texas
Trial Court Cause No.02CV0305




MEMORANDUM OPINION
          Appellants The Vestcor Companies, Inc. d/b/a Bay Colony Apartments;
Vestcor Development Corporation, Inc. d/b/a Bay Colony Apartments; and Bay
Colony Limited Partnership (hereafter referred to as “Vestcor”); have filed a joint
motion to reverse and remand the cause pursuant to settlement and to release
appellants’ surety from its obligation on the supersedeas bond.  By interlocutory
order, dated December 1, 2005, this Court granted appellant Charlene Elder d/b/a
Alpha-Barnes Real Estate Services’ motion to dismiss her part of the appeal.  No
opinion has issued.  
          To effectuate the settlement agreement between Vestcor and the appellees,
pursuant to Texas Rule of Appellate Procedure 42.1(2)(B), we set aside the portions
of the trial court’s November 24, 2004 final judgment pertaining to Vestcor and
remand the cause to the trial court for rendition of judgment in accordance with the
parties’ agreement.
          It is further ORDERED that Fidelity and Deposit Insurance Company of
Maryland, as surety, be released from its obligations on the supersedeas bond
approved by the trial court on March 9, 2005.
          We take no action regarding the portions of the trial court’s November 24,
2004 final judgment pertaining to appellant Charlene Elder d/b/a Alpha-Barnes Real
Estate Services.  Our December 1, 2005 order granting Charlene Elder d/b/a Alpha-Barnes Real Estate Service’s unopposed motion to dismiss is merged into and
becomes final in our judgment issued contemporaneously with this opinion.
PER CURIAM
Panel consists of Justices Taft, Higley and Bland.